DETAILED ACTION
Election/Restrictions
Claims 19 and 21-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 August 2021.  The applicant initially elected groups i-iii of the air treatment member, suggesting that there is no burden on the examiner to search and examine the different embodiments together.  However, after performing search within the relevant vacuum cleaner area, the examiner has determined that the differences between the embodiments are not obvious variants of one another and the examiner maintains that substantial burden would be placed on the examiner to search and consider all embodiments together, due to the concept of cyclonic separator design spanning a wide range of different fields outside of the vacuum cleaner art, such as US class 55 for example, covering basic air separation and being substantially larger search area than the relevant area(s) relating to vacuum cleaners.  Therefore, the examiner maintains the requirement for election and the amended/new claims 19 and 21-24, specifically with claims 19, 22 and 24 reciting support members having different lengths, which are directed to non-elected species (Figures 40-45 only) are hereby withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (9,204,769).
Regarding claim 1, Conrad discloses a hand vacuum cleaner having a front end, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising:(a) an air flow path extending from a dirty air inlet (112) to a clean air outlet (120); (b) a cyclone provided in the air flow path, the cyclone comprising a cyclone chamber (122), a cyclone air inlet (139), a cyclone air outlet (145), a dirt outlet (171), a central longitudinally extending axis (123), the cyclone chamber having front and rear axially opposed ends and a sidewall extending between the front and rear axially opposed ends, wherein when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner the central longitudinally extending axis is oriented generally horizontal; (c) a dirt collection chamber (124) external to the cyclone chamber; (d) a plate (154) positioned at the front end of the cyclone chamber, the plate having a cyclone chamber face facing the cyclone chamber, an opposed dirt collection chamber face facing the dirt collection chamber and a perimeter; (e) a suction motor (164) positioned in the air flow path; and, (f) a handle (102) wherein, when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, a gap (171) 
Regarding claim 7, Conrad further discloses that the cyclone air inlet and the cyclone air outlet are provided at the rear end of the cyclone chamber.
Regarding claim 8, Conrad further discloses that the plate is moveably mounted between a closed position, in which the plate is positioned for operation of the cyclone and an open position wherein the plate is moved to provide access to the cyclone chamber.
Regarding claim 9, Conrad further discloses that the dirt collection region has a front wall facing the plate and the front wall is openable. 
Regarding claim 10, Conrad further discloses that the plate is supported by the front wall and is moveable with the front wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (9,204,769) as applied to claim 1 and in view of Conrad (10,791,895; to be referred to hereinafter as Conrad ‘895).
Conrad further discloses that the gap extends around all of the perimeter of the plate, and, when the upper end of the hand vacuum cleaner is 25positioned above the lower end of the hand vacuum cleaner, the gap comprises an upper gap located between the upper end of the perimeter of the plate and the inner surface of the sidewall of the cyclone chamber and - 49 -2866400a lower gap located between a lower end of the perimeter of the plate and the inner surface of the sidewall of the cyclone chamber, and the upper gap is larger than the lower gap to prevent separated dirt from being reintroduced into the air flow in the cyclone chamber.  However, Conrad fails to specifically disclose that the radial width of the upper gap is larger than a radial width
Regarding claim 3, as discussed supra, the gap having a larger radial distance between the plate and the cyclone sidewall would be located at an upper end of the plate when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner.
Regarding claim 5, Conrad ‘895 further discloses that the larger radial width portion of the plate is provided by a segment removed (344; Col. 14, lines 46-60) that forms a recess in a radial direction in a plane that is transverse to the central longitudinally extending axis.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (9,204,769) in view of Conrad (10,791,895) as applied to claim 10 and further in view of Ohta et al. (6,869,975).
Regarding claim 11, Conrad discloses the plate between the cyclone and dirt collection chamber but fails to disclose a plurality of supports member extending between the front wall and the plate.  Ohta discloses a similar cyclone and dirt collection chamber, separated by a plate member (46a) and teaches that the plate includes a plurality of ribs extending downward therefrom to reduce air flow speed to separate dust from the airflow passing by the ribs and also prevent separated dust from being reintroduced into the air flow (Col. 7, lines 35-58).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide similar ribs extending downward from the plate of Conrad, as taught by Ohta, to provide the same advantage of reducing air flow speed to separate dust from the airflow passing by the ribs and also prevent separated dust from being reintroduced into the air flow, wherein the ribs taught by Ohta are spaced around a central axis, such that 
Regarding claims 12 and 13, Ohta further discloses that the support members comprise planar axially extending sidewalls.
Regarding claim 14, Ohta further discloses that the support members are recessed inwardly from the perimeter.
Regarding claim 15, Ohta further discloses that the support members are spaced around a central axially extending region of the dirt collection chamber, which will also be provided when applied around the support (156) of Conrad. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (9,204,769) as applied to claim 1 and further in view of Conrad et al. (6,228,151; to be referred to hereinafter as Conrad ‘151).
Conrad discloses all of the claimed structure discussed supra, and further discloses that the end wall of the dirt collection chamber is openable with the plate being moveable with the end wall.  However Conrad fails to disclose a plurality of individual support members extending from the end wall to the plate.  Conrad ‘151 discloses a similar cyclone and dirt collection chamber, separated by a plate member (52) and teaches that the plate includes a plurality of ribs (50) extending downward therefrom to the end wall of the dirt collection chamber to reduce air flow speed to separate dust from the airflow passing by the ribs and also prevent separated dust from being reintroduced into the air flow (Col. 4, lines 53-64).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was .
Response to Arguments
Applicant's arguments filed 13 January 2022, regarding the rejection of claim 1, have been fully considered but they are not persuasive.  The applicant argues that the applied Conrad ‘769 reference does not disclose the gap between the upper portion of the perimeter of the plate and an inner surface of the sidewall, suggesting that the limitations require the gap to extend solely in the radial direction.  However, with the offset plate of Conrad ‘769, there is still a gap formed between the upper portion of the perimeter of the plate and an inner surface of the sidewall in the same manner as shown bey arrows 292 in Fig. 8 of Conrad ‘895, which have both radial and axial dimensions to the gap.  Therefore, the examiner maintains the rejection on the basis that the pending claims do not limit the claimed gaps to only being radial.  Further, in the event that the claims were amended to define the gaps as only extending radially, Conrad ‘895 further teaches that the plate may have alternate configurations with some being offset axially from the cyclone sidewall (Figs. 3 and 8), similar to Conrad ‘769, and others being aligned axially with the sidewall (Figs. 2, 7, 11, 14 and 17), thus teaching that it is known in the art to provide a similar gap with only a radial dimension.
Applicant’s arguments, see pages 12-13 of Remarks, filed 13 January 2022, with respect to the rejection of claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conrad et al. ‘151 in place of Ohta.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Conrad et al. (6,228,151, 7,588,616 and 2019/0282052), Conrad (2020/0122161, 2019/0298130 and 7,803,207), Jeong et al. (7,442,219) and Makarov et al. (8,726,461) provide devices having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        24 February 2022